DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities: “store a segmentation result based on shape fitting procedure” should be “store a segmentation result based on the shape fitting procedure.”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ionasec et al. (US 2010/0240996, hereinafter Ionasec ‘996).
In re claim 1, Ionasec ‘996 teaches a system, comprising: 
a probe configured to: transmit ultrasound signals directed to a target blood vessel (0037, 0038, 0039, 0041, 0061, 0071), and receive echo information associated with the transmitted ultrasound signals (0047, 0141-0142); and 
at least one processing device configured to: process the received echo information and generate a three-dimensional ultrasound image of the target blood vessel (0037, 0038, 0039, 0041), 
obtain a flexible (0049, non-rigid landmoark motion model, resampling, 0101-0103; 0151, machine learning, these are examples of flexible model), three-dimensional vascular model corresponding to the target blood vessel (0047, 0061, 0071, 0121), wherein the flexible three-dimensional vascular model includes a simulated shape derived from human samples (0050, model is estimated from volumetric sequences (3D+time data) whereas 3D is human samples from 0047, the ultrasound data represents the volume or 3D region of a patient, or CT produced volumes in 0040-0041), 
Note that Applicant defined flexible as:  According to an exemplary implementation, the flexible shape model can “learn” from the training patterns of simulation shapes 610-660. The flexible shape model may provide a flexible representation without using specific contours or a mesh. The flexible 3D shape model is thus more resistant to noise or shadow than conventional techniques in 2D space. While FIGS. 7A and 7B show flexible shape model 700 that may be manually adjusted using slide bars. In other implementations, flexible shape model 700 may be selected/adjusted using a processor (e.g., processor 420) in probe 110 or base unit 120.
Perform a shape fitting procedure of flexible (see above) the three-dimensional vascular model onto the three-dimensional ultrasound image of the target blood vessel (0046, 0048, 0050, 0052, 0054, 0156), wherein the shape fitting procedure overlays the flexible three-dimensional vascular model onto the ultrasound image of the target blood vessel and morphs the flexible three-dimensional vascular model to match the ultrasound image of the target blood vessel (0040, fig. 12s, 0112, 0114, 0160, although fig. 12 shows overlays onto a CT data, Ionasec ‘996 teaches that ultrasound data/image can be used as well in para 0037, 0047, 0126, 0128 0139-0146),
store as a segmentation result based on shape fitting procedure (0011, 0021, 0046, 0048, 0049, 0050, 0106, 0108, 0110, 0129, 0156, fig. 1, fig. 5, fig. 12), and 
calculate, based on the segmentation result, measurements for the target blood vessel (0058, 0120-0122, fig. 1, fig. 5, fig. 12). 
In re claim 6, Ionasec ‘996 teaches wherein when performing the shape fitting procedure, the at least one processing device is further configured to: apply multiple different simulation shapes from the three-dimensional vascular model, wherein each of the multiple simulation shapes includes a simulated aorta data set (0050-0055, 0103-0108). 
In re claim 7, Ionasec ‘996 teaches wherein performing the shape fitting procedure, the at least one processing device is further configured to: vary one or more shape model of at least one of the multiple different simulation shapes (0050-0055, 0103-0109, note “the model deformations are propagated in both forward and backward directions using learned motion priors. The motion prior is estimated at the training stage using motion manifold learning and hierarchical K-means clustering from a pre-annotated database of sequences containing one cardiac cycle each” are different simulation shapes between before and after for learned motion priors). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionasec ‘996 in view of Kaufman et al. (US 2007/0103464, hereinafter Kaufman ‘464).
In re claim 2, Ionasec ‘996 fails to teach wherein the flexible three-dimensional vascular model corresponds to an abdominal aorta. 
Kaufman ‘464 teaches wherein the flexible three-dimensional (0067, 0069, 0104-0107) vascular model corresponds to an abdominal aorta (0114-0115, 0118, 0188, 0189, 0194).
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Ionasec ‘996 to include the features of Kaufman ‘464 in order to help plan these less invasive procedures and also be an effective tool for detecting the presence of an aneurysm and tracking the growth of an aneurysm to determine if and when surgery is indicated.
In re claim 3, Kaufman ‘464 teaches wherein the at least one processing device is further configured to: determine a longitudinal centerline of the target blood vessel based on the three-dimensional vascular model (0113, fig. 24, 2404s, 2406s, 0135, 0136, 0159, 0193, 0195).
In re claim 4, Kaufman ‘464 teaches wherein, when calculating measurements for the target blood vessel, the at least one processing device is further configured to: determine a maximum diameter of at least one of the abdominal aorta or an abdominal aortic aneurysm (fig. 24, two Ls at 2404g, 0188, 0194).
In re claim 5, Ionasec ‘996 teaches further comprising: a display configured to: receive the segmentation result, display an illustration of the segmentation result (figs. 1, 12, and 
Kaufman ‘464 teaches display the maximum diameter of the abdominal aorta or the maximum diameter of the abdominal aortic aneurysm (fig. 24, two Ls at 2404g, 0188, 0194-0196, figs. 27-28, fig.32-fig. 33a). 

Claim 3-5 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionasec ‘996 and Kaufman ‘464, and/or in view of Zagorchev et al. (US 2013/0231564, hereinafter Zagorchev ‘564).
In re claim 3, Zagorchev ‘564 also teaches wherein the at least one processing device is further configured to: determine a longitudinal centerline of the target blood vessel based on the three-dimensional vascular model (fig. 4, fig. 6, 0029). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Ionasec ‘996 to include the features of Zagorchev ‘564 in order to produce a sequence of model images which model the lumen size and shape and coronary ostia location at each phase of the heart's motion.
In re claims 4 and 5, Kaufman ‘464 lacks the words “maximum,” it would have been obvious that the two Ls are maximum Ls from the figure. 
Furthermore, Zagorchev ‘564 teaches wherein the at least one processing device is further configured to: determine a maximum diameter of at least one of the [[abdominal]] aorta or an [[abdominal aortic aneurysm]], wherein the maximum diameter is measured perpendicular to the longitudinal centerline (fig. 4, fig. 6a&b, 0029). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Ionasec ‘996 to include the features of Kaufman ‘464 in order to help plan these less invasive procedures and also be an effective tool for detecting the presence of an aneurysm and tracking the growth of an aneurysm to determine if and when surgery is indicated, and/or to include the features of Zagorchev ‘564 in order to produce a sequence of model images which model the lumen size and shape and coronary ostia location at each phase of the heart's motion. 
In re claim 9, Zagorchev ‘564 teach teaches performing the shape fitting procedure, the at least one processing device is further configured to vary a tube diameter or a sphere diameter of the flexible three-dimensional vascular model (fig. 4, fig. 6a&b, 0023-0029).

Claims 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ionasec ‘996 in view of Yang et al. (US 2008/0249414, hereinafter Yang ‘414).
In re claim 8, Ionasec ‘996 fails to teach wherein when performing the shape fitting procedure, the at least one processing device is configured to: minimize an energy function, which is defined around image data, to fit the flexible three-dimensional vascular model onto the three-dimensional ultrasound image of the target blood vessel. 
Yang ‘414 teaches wherein when performing the shape fitting procedure, the at least one processing device is configured to: minimize an energy function, which is defined around image data, to fit the flexible three-dimensional vascular model onto the three-dimensional ultrasound image of the target blood vessel (0133, 0306-0308). 
It would have been prima facie obvious to one of ordinary skills in the art at the time of invention to modify the method/device of Ionasec ‘996 to include the features of Yang ‘414 in order to prevent the images from shrinking to alter the cost function. 
In re claim 10, Yang ‘414 teaches wherein the probe is further configured to: transmit ultrasound signals directed to the target blood vessel using at least 48 different scan planes from a rotational scan (0127).

Response to Arguments
Applicant's arguments filed on April 25, 2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that “none of these sections (nor another other section) of IONASEC disclose obtaining a flexible three-dimensional vascular model corresponding to the target blood vessel, wherein the flexible three-dimensional vascular model includes a simulated shape derived from human samples, as recited in amended claim 1. In contrast, IONASEC appears to provide a group of landmarks that are modeled, for example, over time as a trajectory,” the Examiner disagrees. First, Applicant has never defined a simulated shape derived from human sample is any different than a group of landmarks that are modeled. Any landmark that is then being modeled is a simulated shape. Applicant’s own specification also provides an option o simulated shape: Each of simulation shapes 610-660 may be derived from patient data (e.g., ultrasound data, CT scan data, MRI data, etc.) of normal and AAA conditions. See 0062. Ionasec ‘996 teaches such simulated shape. See 0042. CT or TEE (ultrasound) data; also see 0047. And Ionasec ‘996 teaches the complete limitation of claim 1 as shown above in the rejection. 
In response to Applicant’s argument that “none of these sections (nor another other section) of IONASEC disclose performing a shape fitting procedure of the flexible three-dimensional vascular model onto the three-dimensional ultrasound image of the target blood vessel, wherein the shape fitting procedure overlays the flexible three-dimensional vascular model onto the ultrasound image of the target blood vessel and morphs the flexible three-dimensional vascular model to match the ultrasound image of the target blood vessel, as recited in amended claim 1,” the Examiner disagrees. Ionasec ‘996 teaches wherein the shape fitting procedure overlays the flexible three-dimensional vascular model onto the ultrasound image of the target blood vessel and morphs the flexible three-dimensional vascular model to match the ultrasound image of the target blood vessel (0040, fig. 12s, 0112, 0114, 0160, although fig. 12 shows overlays onto a CT data, Ionasec ‘996 teaches that ultrasound data/image can be used as well in para 0037, 0047, 0126, 0128 0139-0146). And Ionasec ‘996 teaches the complete limitation of claim 1 as shown above in the rejection.

Applicant’s arguments with respect to claim(s) 2 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO JOSEPH PENG whose telephone number is (571)270-1792. The examiner can normally be reached Monday thru Thursday: 8:30am-5:00pm, Alternate Fridays, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO JOSEPH PENG/Primary Examiner, Art Unit 3793